DETAILED ACTION
In response to communication filed on 1/31/2022.
Claims 1-3,5,6,10,11,15-17,19,10,24,25,29-34 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jingrong Yuan (Reg. 76,066) on 2/8/2022.
The application has been amended as follows: 

11. (Currently Amended) The method according to claim [[7]] 1, wherein the method further comprises: sending, by the terminal device, the report value to the network device through a radio resource control (RRC) signaling.

25. (Currently Amended) The terminal device according to claim [[21]] 15, wherein the terminal device further comprises: a transceiver unit, configured to send the report value to the network device through a radio resource control (RRC) signaling.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: performing cross-link interference (CLI) measurement over a first frequency domain resource and determining a report value to be sent to a network device according to a received signal strength indicator (RSSI) value obtained by the measurement and according to a measurement interval to which the RSSI value belongs to using a mapping relationship between the multiple measurement intervals and multiple report values, an interval of each measurement interval in the multiple measurement intervals belongs to equals to a measurement interval to which a maximum RSSI value belongs and not a minimum RSSI value, as specified in independent claims 1,15, and 31. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siomina et al. (US Pub. 2020/0351688) discloses the use of a quality metric associated with a RSSI [paragraph 0105], the quality metric can be obtained by selecting from a table or by mapping from at least one RSSI parameter [paragraph 0106] and choosing a reporting interval for at least one measurement based on RSSI samples, duration or other configurations for controlling measurement reporting [paragraph 0108].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                      

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412